         Case 1:18-cv-00704-AT Document 45 Filed 07/12/19 Page 1 of 3



                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

CYNTHIA RUTHRAUFF,                         )
individually and on behalf of all others   )
similarly situated,                        )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )
                                           ) CASE NO. 1:18-cv-00704-AT
LUMINESS DIRECT, LLC, a Texas              )
limited liability company,                 )
                                           )
      Defendant and Third-Party            )
      Plaintiff,                           )
                                           )
v.                                         )
                                           )
CRM Text Solutions, Inc., a                )
California corporation,                    )
                                           )
      Third-Party Defendant.               )

                            FRAP 10 CERTIFICATE

      COMES NOW, Luminess Direct, LLC and certifies that, pursuant to Federal

Rule of Appellate Procedure 10(b)(1)(B), there was no transcript, and therefore no

transcript will be ordered with respect to Luminess’ appeal. Luminess further

shows that the Clerk of Court has already certified and transmitted the record to the

Eleventh Circuit Court of Appeals.




                                           1
  Case 1:18-cv-00704-AT Document 45 Filed 07/12/19 Page 2 of 3



Respectfully submitted this 12th day of July, 2019.



                                _/s/ James E. Singer________________
                                James E. Singer
                                Georgia Bar No. 649028
                                Eric Connelly
                                Georgia Bar No. 925182
                                BOVIS, KYLE, BURCH, & MEDLIN, LLC
                                200 Ashford Center North, Suite 500
                                Atlanta, GA 30338
                                jes@boviskyle.com
                                econnelly@boviskyle.com

                                -and-

                                William E. Raney
                                Admitted Pro Hac Vice
                                Kellie Mitchell Bubeck
                                Admitted Pro Hac Vice
                                Copilevitz, Lam & Raney, P.C.
                                310 W. 20th Street, Suite 300
                                Kansas City, MO 64108
                                brainey@clrkc.com
                                kbubeck@clrkc.com

                               Attorneys for Defendant Luminess
                               Direct, LLC




                                  2
         Case 1:18-cv-00704-AT Document 45 Filed 07/12/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing FRAP 10 Certificate

with the Clerk of Court using the CM/ECF system, which will automatically send

notifications to the following attorneys of record:

                            Jennifer Auer Jordan, Esq.
                       Shamp Speed Jordan Woodward LLC
                       1718 Peachtree Street, NW, Suite 600
                               Atlanta, GA 30309

                            Steven L. Woodrow, Esq.
                             Patrick H. Peluso, Esq.
                              Taylor T. Smith, Esq.
                            Woodrow & Peluso, LLC
                       3900 East Mexico Avenue, Suite 300
                               Denver, CO 80210

                            Adam L. Hoipkemier, Esq.
                   Epps, Holloway, Deloach & Hoipkemier, LLC
                     1220 Langford Drive, Building 200-101
                             Watkinsville, GA 30677

                              H. Zachary Balkin, Esq.
                                Balkin Law Group
                                  474 Gilpin St.
                                Denver, CO 80218

      Submitted this 12th day of July, 2019.

                                               /s/ Eric Connelly______________
                                               Eric Connelly
                                               Georgia Bar No. 925182

                                               One of the Attorneys for Luminess
                                               Direct, LLC



                                          3
